EXHIBIT 10.2

EXECUTION VERSION

SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY

from

the Subsidiary Guarantors Named Herein,

to

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

Table of Contents

 

 

         Page  

1.

  GUARANTY      2   

2.

  LIABILITY OF SUBSIDIARY GUARANTORS ABSOLUTE      3   

3.

  OBLIGATIONS OF SUBSIDIARY GUARANTORS INDEPENDENT      3   

4.

  WAIVERS BY SUBSIDIARY GUARANTORS      3   

5.

  RIGHTS OF GUARANTEED CREDITORS      5   

6.

  CONTINUING GUARANTY      6   

7.

  [Reserved]      6   

8.

  GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT      6   

9.

  REPRESENTATIONS, WARRANTIES AND COVENANTS OF SUBSIDIARY GUARANTORS      7   

10.

  EXPENSES      7   

11.

  BENEFIT AND BINDING EFFECT      8   

12.

  AMENDMENTS; WAIVERS      8   

13.

  SET OFF      8   

14.

  NOTICE      8   

15.

  REINSTATEMENT      8   

16.

  CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY     
9   

17.

  RELEASE OF LIABILITY OF SUBSIDIARY GUARANTOR      10   

18.

  CONTRIBUTION      10   

19.

  LIMITATION ON GUARANTEED OBLIGATIONS      11   

20.

  COUNTERPARTS      12   

21.

  PAYMENTS      12   

22.

  ADDITIONAL SUBSIDIARY GUARANTORS      12   

23.

  HEADINGS DESCRIPTIVE      12   



--------------------------------------------------------------------------------

SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of October 10, 2012, made by and among
each of the undersigned guarantors (each, a “Subsidiary Guarantor” and, together
with any other entity that becomes a guarantor hereunder pursuant to Section 22
hereof, collectively, the “Subsidiary Guarantors”) in favor of Deutsche Bank
Trust Company Americas, as Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Guaranteed Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Leap Wireless International, Inc. (“Holdings”), Cricket Communications,
Inc., (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have entered into a Credit Agreement,
dated as of October 10, 2012 (as amended, modified, restated and/or supplemented
from time to time, the “Credit Agreement”), providing for the making of Loans to
the Borrower, all as contemplated therein (the Lenders and the Administrative
Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Guaranteed Creditors”, with each such Interest Rate Protection Agreement with
an Other Creditor being herein called a “Secured Hedging Agreement”);

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of
Holdings;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Credit Agreement and to the Other Creditors entering into Secured
Hedging Agreements that each Subsidiary Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Subsidiary Guarantor will obtain benefits from the incurrence of
Loans by the Borrower under the Credit Agreement and the entering into by the
Borrower of Secured Hedging Agreements and, accordingly, desires to execute this
Guaranty in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower and the Other Creditors
to enter into Secured Hedging Agreements with the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Subsidiary Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Subsidiary Guarantor hereby makes the following
representations and warranties to the Administrative Agent for the benefit of
the Guaranteed Creditors and hereby covenants and agrees with each other
Subsidiary Guarantor and the Administrative Agent for the benefit of the
Guaranteed Creditors as follows:



--------------------------------------------------------------------------------

1. GUARANTY. (a) Each Subsidiary Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement and
(y) all other obligations (including, without limitation, obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness owing by the Borrower to the Lender Creditors
under each Credit Document to which the Borrower is a party (including, without
limitation, indemnities, fees and interest thereon (including, without
limitation, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions, covenants and
agreements contained in all such Credit Documents (all such principal, premium,
interest, liabilities, indebtedness and obligations under this clause (i),
except to the extent consisting of obligations or liabilities with respect to
Secured Hedging Agreements, being herein collectively called the “Credit
Document Obligations”); and

(ii) to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest is an allowed claim in
any such proceeding) owing by the Borrower under each Secured Hedging Agreement
to which it is a party, whether now in existence or hereafter arising, and the
due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained therein (all such obligations,
liabilities and indebtedness being herein collectively called the “Other
Obligations”, and together with the Credit Document Obligations are herein
collectively called the “Guaranteed Obligations”).

Each Subsidiary Guarantor understands, agrees and confirms that the Guaranteed
Creditors may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against such Subsidiary Guarantor without proceeding against any
other Guarantor, the Borrower, or against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations. This Guaranty is a guaranty of prompt payment and
performance and not of collection.

 

2



--------------------------------------------------------------------------------

(b) Additionally, each Subsidiary Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees the payment of any and all
Guaranteed Obligations whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 10.05 of the Credit
Agreement, and unconditionally, jointly and severally, promises to pay such
Guaranteed Obligations to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

2. LIABILITY OF SUBSIDIARY GUARANTORS ABSOLUTE. The liability of each Subsidiary
Guarantor hereunder is primary, absolute, joint and several, and unconditional
and is exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations whether executed by such Subsidiary Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Subsidiary Guarantor hereunder shall not be affected or impaired by: (a) any
direction as to application of payment by the Borrower or any other party,
(b) any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking (other than
payment of the Guaranteed Obligations to the extent of such payment), (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, (e) the failure of the Subsidiary Guarantor to receive any benefit
from or as a result of its execution, delivery and performance of this Guaranty,
(f) any payment made to any Guaranteed Creditor on the indebtedness which any
Guaranteed Creditor repays the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Subsidiary Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Guaranteed Creditors as contemplated in
Section 5 hereof or (h) any invalidity, irregularity or unenforceability of all
or any part of the Guaranteed Obligations or of any security therefor.

3. OBLIGATIONS OF SUBSIDIARY GUARANTORS INDEPENDENT. The obligations of each
Subsidiary Guarantor hereunder are independent of the obligations of any other
Guarantor, any other guarantor, the Borrower, and a separate action or actions
may be brought and prosecuted against each Subsidiary Guarantor whether or not
action is brought against any other Subsidiary Guarantor, any other guarantor,
the Borrower and whether or not any other Subsidiary Guarantor, any other
guarantor, the Borrower be joined in any such action or actions. Each Subsidiary
Guarantor waives (to the fullest extent permitted by law) the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each Subsidiary Guarantor.

4. WAIVERS BY SUBSIDIARY GUARANTORS. (i) Each Subsidiary Guarantor waives any
right (except as shall be required by applicable statute and cannot be waived)
to require any Guaranteed Creditor to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party or (iii) pursue
any other remedy in any Guaranteed Creditor’s power whatsoever. Each Subsidiary
Guarantor waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party, other than payment of the
Guaranteed Obligations to the extent of such payment, based on or arising out of

 

3



--------------------------------------------------------------------------------

the disability of the Borrower, any Subsidiary Guarantor, any other guarantor or
any other party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment of the Guaranteed
Obligations to the extent of such payment. The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
any other Guaranteed Creditor, and the Collateral Trustee may, at its election,
foreclose on any security held by it, in each case by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors or the Collateral Trustee,
respectively, may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid. Each Subsidiary Guarantor waives any defense arising out of any such
election by the Guaranteed Creditors or the Collateral Trustee, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of a Subsidiary Guarantor against the
Borrower or any other party or any security.

(b) Each Subsidiary Guarantor waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Each Subsidiary Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
any Subsidiary Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guaranteed Creditors shall have
any duty to advise any Subsidiary Guarantor of information known to them
regarding such circumstances or risks.

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, each Subsidiary Guarantor hereby waives all rights of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against the Borrower or any other guarantor
of the Guaranteed Obligations and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from the Borrower or any
other guarantor which it may at any time otherwise have as a result of this
Guaranty.

(d) Each Subsidiary Guarantor hereby acknowledges and agrees that no Guaranteed
Creditor nor any other Person shall be under any obligation (a) to marshal any
assets in favor of such Subsidiary Guarantor or in payment of any or all of the
liabilities under the Credit Documents or the obligation of such Subsidiary
Guarantor hereunder or (b) to pursue any other remedy that such Subsidiary
Guarantor may or may not be able to pursue itself any right to which such
Subsidiary Guarantor hereby waives.

(e) Each Subsidiary Guarantor warrants and agrees that each of the waivers set
forth in Section 3 and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

4



--------------------------------------------------------------------------------

5. RIGHTS OF GUARANTEED CREDITORS. Subject to Sections 4 and 13, any Guaranteed
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Subsidiary Guarantor, without incurring responsibility to such Subsidiary
Guarantor, without impairing or releasing the obligations or liabilities of such
Subsidiary Guarantor hereunder, upon or without any terms or conditions and in
whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest or fees thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered (so long as
otherwise undertaken in connection with the Credit Agreement);

(b) in each case, in accordance with and to the extent permitted by the Security
Documents, take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property or other collateral by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party, any Subsidiary thereof, any other guarantor of the Borrower
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Subsidiary Guarantors,
other guarantors, the Borrower or any other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liabilities of the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Hedging Agreements, the Credit Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Secured Hedging Agreements, the Credit Documents or any of
such other instruments or agreements (so long as otherwise undertaken in
accordance with the Credit Agreement); and/or

 

5



--------------------------------------------------------------------------------

(h) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Subsidiary Guarantor from its liabilities under this Guaranty.

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

6. CONTINUING GUARANTY. Subject to Section 17, this Guaranty is a continuing one
and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon. No
failure or delay on the part of any Guaranteed Creditor in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Guaranteed Creditor to any other or further action in any circumstances without
notice or demand. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of the Borrower or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. [RESERVED].

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Guaranteed Creditors agree
(by their acceptance of the benefits of this Guaranty) that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Guaranteed Creditor
shall have any right individually to seek to enforce or to enforce this Guaranty
or to realize upon the security to be granted by the Security Documents, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent or, after all the Credit Document Obligations have been
paid in full, by the holders of at least a majority of the outstanding Other
Obligations, as the case may be, for the benefit of the Guaranteed Creditors
upon the terms of this Guaranty and the Security Documents. The Guaranteed
Creditors further agree that this Guaranty may not be enforced against any
director, officer, employee, partner, member or stockholder of any Subsidiary
Guarantor (except to the extent such partner, member or stockholder is also a
Subsidiary Guarantor hereunder). It is understood and agreed that the agreement
in this Section 8 is among and solely for the benefit of the Guaranteed
Creditors and that, if the Required Lenders (or, after the date on which all
Credit

Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) so agree (without requiring the consent of
any Subsidiary Guarantor), this Guaranty may be directly enforced by any
Guaranteed Creditor.

 

6



--------------------------------------------------------------------------------

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SUBSIDIARY GUARANTORS. In order
to induce the Lenders to make Loans to the Borrower pursuant to the Credit
Agreement, and in order to induce the Other Creditors to execute, deliver and
perform the Secured Hedging Agreements to which they are a party, each
Subsidiary Guarantor represents, warrants and covenants that:

(a) As of the date hereof the representations and warranties contained in
Section 7 of the Credit Agreement, insofar as the representations and warranties
contained therein are applicable to any Subsidiary Guarantor, are true and
correct in all material respects (or, to the extent a representation and
warranty contains a materiality or Material Adverse Effect qualification, in all
respects), and shall be true and correct in all material respects (or, to the
extent a representation and warranty contains a materiality or Material Adverse
Effect qualification, in all respects) on each day on which such representations
and warranties will be repeated in accordance with the Credit Documents (in each
case except to the extent they relate to any earlier date in which case they
shall be true and correct in all material respects as of such earlier date);

(b) until the termination of the Total Commitment and all Secured Hedging
Agreements and until such time as no Note remains outstanding and all Guaranteed
Obligations have been paid in full (other than indemnities described in
Section 12.01 of the Credit Agreement and analogous provisions in the Security
Documents and other contingent obligations which are not then due and payable),
such Subsidiary Guarantor will comply, and will cause each of its Subsidiaries
to comply, with all of the applicable provisions, covenants and agreements
contained in Sections 8 and 9 of the Credit Agreement (to the extent the same
are applicable to such persons), and will take, or will refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in Sections 8 and
9 of the Credit Agreement (to the extent the same are applicable to such
persons), in each case so that no Default or Event of Default, is caused by the
actions of such Subsidiary Guarantor or any of its Subsidiaries; and

(c) to the extent requested by such Subsidiary Guarantor, an executed (or
conformed) copy of each of the Credit Documents and the Secured Hedging
Agreements has been made available to such Subsidiary Guarantor.

10. EXPENSES. The Subsidiary Guarantors hereby jointly and severally agree to
pay all reasonable and documented in reasonable detail out-of-pocket costs and
expenses of the Administrative Agent and each other Guaranteed Creditor in
connection with the enforcement of this Guaranty and the protection of the
Guaranteed Creditors’ rights hereunder and any amendment, waiver or consent
relating hereto (including, in each case, without limitation, the reasonable
fees and disbursements of counsel (excluding in-house counsel) employed by the
Administrative Agent and each other Guaranteed Creditor).

 

7



--------------------------------------------------------------------------------

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and assigns and shall inure to the
benefit of the Guaranteed Creditors and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except in accordance with
Section 12.12 of the Credit Agreement.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Secured Hedging Agreement continuing after any
applicable grace period), each Guaranteed Creditor is hereby authorized, at any
time or from time to time, without notice to any Subsidiary Guarantor or to any
other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Guaranteed Creditor to or for the
credit or the account of such Subsidiary Guarantor, against and on account of
the obligations and liabilities of such Subsidiary Guarantor to such Guaranteed
Creditor under this Guaranty, irrespective of whether or not such Guaranteed
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Guaranteed Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 13 are subject to
the sharing provisions set forth in Section 12.06 of the Credit Agreement.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, facsimile or other electronic means of written
communication and all such notices and communications shall be effective when
deposited in the mails, or sent by facsimile or other electronic means of
written communication, except that notices and communications to the
Administrative Agent or any Subsidiary Guarantor shall not be effective until
received by the Administrative Agent or such Subsidiary Guarantor, as the case
may be. All notices and other communications shall be in writing and addressed
to such party at (i) in the case of any Lender Creditor, as provided in the
Credit Agreement, (ii) in the case of any Subsidiary Guarantor, at its address
set forth opposite its signature page below, and (iii) in the case of any Other
Creditor, at such address as such Other Creditor shall have specified in writing
to the Subsidiary Guarantors; or in any case at such other address as any of the
Persons listed above may hereafter notify the others in writing.

15. REINSTATEMENT. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower), then
and in such event each Subsidiary Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Subsidiary
Guarantor,

 

8



--------------------------------------------------------------------------------

notwithstanding any revocation hereof or the cancellation of any Note, any
Secured Hedging Agreement or any other instrument evidencing any liability of
the Borrower, and such Subsidiary Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS AND
OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH ANY SUBSIDIARY
GUARANTOR IS A PARTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
LOCATED WITHIN THE CITY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH SUBSIDIARY GUARANTOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH SUBSIDIARY
GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADDRESS
SET FORTH OPPOSITE THE BORROWER’S SIGNATURE TO THE CREDIT AGREEMENT, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUBSIDIARY
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY SUBSIDIARY GUARANTOR IN ANY OTHER
JURISDICTION.

 

9



--------------------------------------------------------------------------------

(b) Each Subsidiary Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Subsidiary Guarantor is a party brought in the courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that such action or proceeding brought in any such
court has been brought in an inconvenient forum.

(c) EACH SUBSIDIARY GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF
THE BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH SUBSIDIARY GUARANTOR IS
A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF LIABILITY OF SUBSIDIARY GUARANTOR. In the event that any
Subsidiary Guarantor and/or its properties are released from the Security
Documents and/or this Agreement as set forth in Section 11.10 of the Credit
Agreement, such Subsidiary Guarantor shall be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Subsidiary Guarantor or Subsidiary Guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more Persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Subsidiary Guarantor shall be deemed to be a sale of
such Subsidiary Guarantor for the purposes of this Section 17 and Section 11.10
of the Credit Agreement).

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Subsidiary
Guarantor against each other Subsidiary Guarantor shall be determined as
provided in the immediately following sentence, with the right of contribution
of each Subsidiary Guarantor to be revised and restated as of each date on which
a payment (a “Relevant Payment”) is made on the Guaranteed Obligations under
this Guaranty. At any time that a Relevant Payment is made by a Subsidiary
Guarantor that results in the aggregate payments made by such Subsidiary
Guarantor in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment exceeding such Subsidiary Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Subsidiary
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Subsidiary Guarantor shall have a right of contribution against each other
Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Subsidiary Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Subsidiary Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a

 

10



--------------------------------------------------------------------------------

fraction the numerator of which is the Aggregate Excess Amount of such
Subsidiary Guarantor and the denominator of which is the Aggregate Excess Amount
of all Subsidiary Guarantors multiplied by (y) the Aggregate Deficit Amount of
such other Subsidiary Guarantor. A Subsidiary Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Subsidiary Guarantor may take any action to enforce such right until the
Guaranteed Obligations have been irrevocably paid in full in cash and the Total
Commitment has been terminated, it being expressly recognized and agreed by all
parties hereto that any Subsidiary Guarantor’s right of contribution arising
pursuant to this Section 18 against any other Subsidiary Guarantor shall be
expressly junior and subordinate to such other Subsidiary Guarantor’s
obligations and liabilities in respect of the Guaranteed Obligations and any
other obligations owing under this Guaranty. As used in this Section 18:
(i) each Subsidiary Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Subsidiary Guarantor by (y) the aggregate Adjusted Net Worth of all
Subsidiary Guarantors; (ii) the “Adjusted Net Worth” of each Subsidiary
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Subsidiary Guarantor and (y) zero; and (iii) the “Net Worth” of each Subsidiary
Guarantor shall mean the amount by which the fair saleable value of such
Subsidiary Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. Notwithstanding anything to the contrary contained above, any
Subsidiary Guarantor that is released from this Guaranty pursuant to Section 17
hereof shall thereafter have no contribution obligations, or rights, pursuant to
this Section 18, and at the time of any such release, if the released Subsidiary
Guarantor had an Aggregate Excess Amount or an Aggregate Deficit Amount, same
shall be deemed reduced to $0, and the contribution rights and obligations of
the remaining Subsidiary Guarantors shall be recalculated on the respective date
of release (as otherwise provided above) based on the payments made hereunder by
the remaining Subsidiary Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Subsidiary Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Subsidiary Guarantor in respect of such payment until all of the Guaranteed
Obligations have been irrevocably paid in full in cash. Each of the Subsidiary
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Subsidiary Guarantor has the right to
waive its contribution right against any Subsidiary Guarantor to the extent that
after giving effect to such waiver such Subsidiary Guarantor would remain
solvent, in the determination of the Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS. It is the desire and intent of each
Subsidiary Guarantor and the Guaranteed Creditors that this Guaranty shall be
enforced against the Subsidiary Guarantors to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. If, however, and to the extent that, the obligations of a
Subsidiary Guarantor under this Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of such Subsidiary Guarantor’s obligations under
this Guaranty shall be deemed to be reduced and such Subsidiary Guarantor shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.

 

11



--------------------------------------------------------------------------------

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

21. PAYMENTS. All payments made by any Subsidiary Guarantor hereunder will be
made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrower under Sections 4.02 and 4.03 of the Credit
Agreement.

22. ADDITIONAL SUBSIDIARY GUARANTORS. It is understood and agreed that any
Restricted Subsidiary of Holdings that is required to execute a counterpart of
this Guaranty after the date hereof pursuant to the Credit Agreement shall
become a Subsidiary Guarantor hereunder by (x) executing and delivering a
counterpart hereof to the Administrative Agent or executing a Guaranty
Supplement substantially in the form of Exhibit A hereto and delivering same to
the Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Subsidiary
Guarantor had it been an original party to this Guaranty, in each case with all
documents and actions required to be taken above to be taken to the reasonable
satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

* * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

Address:

 

5887 Copley Drive

San Diego, CA 92111

   

CRICKET LICENSE COMPANY, LLC,


    as a Guarantor

      By:   /s/ James Seines   ,      

Name: James Seines

       

Title: VP, Treasurer

 

Accepted and Agreed to:

 

Deutsche Bank Trust Company Americas,

as Administrative Agent

  By:   /s/ Anca Trifan   ,   Name: Anca Trifan     Title: Managing Director  

 

By:   /s/ Omayra Laucella   ,   Name: Omayra Laucella     Title: Director  

 

13



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARIES GUARANTY

FORM OF GUARANTY SUPPLEMENT

SUPPLEMENT NO.         dated as of                 , 20        , to the
Subsidiaries Guaranty dated as of October 10, 2012, among CRICKET LICENSE
COMPANY, LLC, a Delaware limited liability company, the other Subsidiary
Guarantors party thereto from time to time and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Subsidiaries
Guaranty”).

A. Reference is made to the Credit Agreement, dated as of October [    ], 2012
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), by, among others, Leap
Wireless International, Inc., a Delaware corporation (“Holdings”), Cricket
Communications, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, and Deutsche Bank Trust Company Americas, as Administrative Agent for
the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Subsidiaries
Guaranty, as applicable.

C. The Subsidiary Guarantors have entered into the Subsidiaries Guaranty in
order to induce the Lenders to make Loans to the Borrower and the other
Guaranteed Creditors (as defined in the Subsidiaries Guaranty) to enter into
Interest Rate Protection Agreements. Section 22 of the Subsidiaries Guaranty
provides that additional Restricted Subsidiaries of Holdings may become
Subsidiary Guarantors under the Subsidiaries Guaranty by execution and delivery
of an instrument in the form of this Supplement. The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
under the Subsidiaries Guaranty as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 22 of the Subsidiaries Guaranty, the New
Subsidiary by its signature below becomes a Subsidiary Guarantor under the
Subsidiaries Guaranty with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Subsidiaries Guaranty applicable to it as a
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects (or, to the extent a
representation and warranty contains a materiality or Material Adverse Effect
qualification, in all respects) on and as of the date hereof (except to the
extent that such representations and warranties relate to any earlier date in
which case they shall be true and correct in all material respects as of such
earlier date). Each reference to a “Subsidiary Guarantor” in the Subsidiaries
Guaranty shall be deemed to include the New Subsidiary as if originally named
therein as a Subsidiary Guarantor. The Subsidiaries Guaranty is hereby
incorporated herein by reference.

 

Exhibit A-1



--------------------------------------------------------------------------------

Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Creditors that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed counterpart of a signature page of this
Supplement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Supplement.

Section 4. Except as expressly supplemented hereby, the Subsidiaries Guaranty
shall remain in full force and effect.

Section 5.

(a) THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH ANY SUBSIDIARY GUARANTOR IS
A PARTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED
WITHIN THE CITY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND THE OTHER
CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS SUPPLEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS SUPPLEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH SUBSIDIARY GUARANTOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH

 

Exhibit A-2



--------------------------------------------------------------------------------

RESPECT TO THIS SUPPLEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
SUBSIDIARY GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE ADDRESS SET FORTH OPPOSITE THE BORROWER’S SIGNATURE TO THE CREDIT AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUBSIDIARY
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY SUBSIDIARY GUARANTOR IN ANY OTHER
JURISDICTION.

(b) New Subsidiary hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Supplement or any other Credit Document to which New
Subsidiary is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT, THE OTHER CREDIT DOCUMENTS TO WHICH NEW SUBSIDIARY IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Subsidiaries Guaranty.

Section 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement as
provided in Section 4.03(a) of the Subsidiaries Guaranty.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiaries Guaranty as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By:     Name:   Title:  

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent By:     Name:  
Title:  

 

Exhibit A-4